                Case 19-17544-SMG          Doc 99        Filed 11/26/19   Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION

                                                     )
 In re:                                              )     Chapter 11
                                                     )
 SEVEN STARS ON THE HUDSON CORP.,                    )     Case No. 19-17544
                                                     )
                         Debtor.                     )
                                                     )

               AGREED MOTION TO CONTINUE HEARING ON
     ROCKIN’ JUMP, LLC’S MOTION FOR RELIEF FROM AUTOMATIC STAY

          Rockin’ Jump, LLC (“Franchisor”), by and through undersigned counsel, hereby files this

Agreed Motion to Continue Hearing on Rockin’ Jump, LLC’s Motion for Relief from Automatic

Stay (the “Motion”) pursuant to Local Rules 5071-1, 7090-1, and 9013-1(c)(8), seeking entry of

an order substantially in the form of the proposed order attached hereto as Exhibit A, continuing

the hearing on Motion of Rockin’ Jump, LLC for an Order Granting Relief from the Automatic

Stay Pursuant to 11 U.S.C. § 362(d)(1) [ECF No. 39] (“Stay Relief Motion”).

          1.     On August 5, 2019, Franchisor filed its Stay Relief Motion.

          2.     The Stay Relief Motion is currently set for an evidentiary hearing on December 3,

2019.

          3.     Franchisor and Debtor are presently engaged in meaningful settlement negotiations,

but require additional time to determine whether they can reach a resolution of the Stay Relief

Motion without the need for judicial intervention.

          4.     Franchisor and Debtor request that in the interest of preserving judicial resources,

as well as the estate’s and the parties’ resources, the hearing on the Stay Relief Motion be

rescheduled to January 21, 2010.
              Case 19-17544-SMG          Doc 99     Filed 11/26/19    Page 2 of 3



       5.      A proposed order granting this Motion is attached hereto as Exhibit A. The

proposed order is also being uploaded to the Court pursuant to Local Rule 5005-1.

       WHEREFORE, Franchisor respectfully requests that the Court grant this Motion and

enter an order, substantially in the form of the proposed order attached hereto as Exhibit A,

continuing the hearing on the Stay Relief Motion until January 21, 2020, and granting any other

and further relief as the Court deems just and proper.

       November 26, 2019                             Respectfully submitted,


                                                     /s/ Joseph M. Wasserkrug

                                                     MCDERMOTT WILL & EMERY LLP

                                                     Joseph M. Wasserkrug
                                                     333 SE 2nd Avenue, Suite 4500
                                                     Miami, FL 33131-2184
                                                     Telephone: (305) 347-6501
                                                     Facsimile: (305) 938-2184
                                                     jwasserkrug@mwe.com
                                                     Florida Bar No. 112274

                                                     Brandon Q. White
                                                     444 W. Lake Street, Suite 4000
                                                     Chicago, IL 60606-0029
                                                     Telephone: (312) 372-2000
                                                     Facsimile: (312) 277-7504
                                                     bqwhite@mwe.com
                                                     Illinois Bar No. 6310472
                                                     Pro hac vice

                                                     Nathan F. Coco
                                                     Two Allen Center
                                                     1200 Smith Street, Suite 1600
                                                     Houston, TX 77002-4403
                                                     Telephone: (713) 653-1700
                                                     Facsimile: (713) 583-60143
                                                     ncoco@mwe.com
                                                     Texas Bar No. 24091122
                                                     Pro hac vice
                                                     Attorneys for Rockin’ Jump, LLC
               Case 19-17544-SMG            Doc 99     Filed 11/26/19   Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 26, 2019, a true and correct copy of the foregoing

was served by transmission of Notices of Electronic Filing generated by CM/ECF to those parties

registered to receive electronic notice of filing in this case.


                                                        /s/ Joseph M. Wasserkrug
                                                        Joseph M. Wasserkrug
